            Case 6:20-cv-00916 Document 1 Filed 10/02/20 Page 1 of 16




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION

WSOU INVESTMENTS, LLC d/b/a                      §
BRAZOS LICENSING AND                             §
DEVELOPMENT,                                     §
                                                 §
       Plaintiff,                                §
                                                 §       CIVIL ACTION NO. 6:20-cv-00916
v.                                               §
                                                 §           JURY TRIAL DEMANDED
HUAWEI TECHNOLOGIES CO., LTD.                    §
AND HUAWEI TECHNOLOGIES USA                      §
INC.,                                            §
                                                 §
       Defendants.                               §


               ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff WSOU Investments, LLC d/b/a Brazos Licensing and Development (“Brazos” or

“Plaintiff”), by and through its attorneys, files this Complaint for Patent Infringement against

Defendants Huawei Technologies Co. Ltd. and Huawei Technologies USA Inc. (collectively

“Huawei” or “Defendants”) and alleges:


                                 NATURE OF THE ACTION

       1.      This is a civil action for patent infringement arising under the Patent Laws of the

United States, 35 U.S.C. §§ 1, et seq., including §§ 271, 281, 284, and 285.




                                                     1
            Case 6:20-cv-00916 Document 1 Filed 10/02/20 Page 2 of 16




                                        THE PARTIES

       2.      Brazos is a limited liability corporation organized and existing under the laws of

Delaware, with its principal place of business at 606 Austin Avenue, Suite 6, Waco, Texas 76701.

       3.      On information and belief, Defendant Huawei Technologies Co., Ltd. is a Chinese

corporation that does business in Texas, directly or through intermediaries, with a principal place

of business at Bantian, Longgang District, Shenzhen 518129, People’s Republic of China.

       4.      Upon information and belief, Defendant Huawei Technologies USA Inc. is a

corporation organized and existing under the laws of Texas that maintains an established place of

business at 2391 NE Interstate 410 Loop, San Antonio, Texas 78217. Huawei Technologies USA,

Inc. is authorized to do business in Texas and may be served via its registered agent, CT

Corporation System, 1999 Bryan Street, Suite 900, Dallas, Texas 75201-3136.

       5.      Defendants operate under and identify with the trade name “Huawei.” Each of the

Defendants may be referred to individually as a “Huawei Defendant” and, collectively, Defendants

may be referred to below as “Huawei” or as the “Huawei Defendants.”


                                JURISDICTION AND VENUE

       6.      This is an action for patent infringement which arises under the Patent Laws of the

United States, in particular, 35 U.S.C. §§271, 281, 284, and 285.

       7.      This Court has jurisdiction over the subject matter of this action under 28 U.S.C.

§§ 1331 and 1338(a).

       8.      This Court has specific and general personal jurisdiction over each Huawei

Defendant pursuant to due process and/or the Texas Long Arm Statute, because each Huawei

Defendant has committed acts giving rise to this action within Texas and within this judicial

district. The Court’s exercise of jurisdiction over each Huawei Defendant would not offend

                                                   2
               Case 6:20-cv-00916 Document 1 Filed 10/02/20 Page 3 of 16




traditional notions of fair play and substantial justice because Huawei has established minimum

contacts with the forum. For example, on information and belief, Huawei Defendants have

committed acts of infringement in this judicial district, by among other things, selling and offering

for sale products that infringe the asserted patent, directly or through intermediaries, as alleged

herein.

          9.    Venue in the Western District of Texas is proper pursuant to 28 U.S.C. §§1391 and

1400(b) because Defendants have committed acts of infringement in this judicial district and have

regular and established places of business in this judicial district and in Texas. As non-limiting

examples, on information and belief, Defendants have sold or offered to sell the Accused Products

in this judicial district and have employees or agents that operate Huawei equipment in this judicial

district, including at 189 CR 265, Georgetown, TX 78626, 1150 S. Bell Blvd., Cedar Park, TX

78613, 1399 S A W Grimes Blvd., Round Rock, TX 78664, 12335 IH 35, Jarrell, TX 76537, 1050

Rabbit Hill Rd., Unit #E, Georgetown, TX 78626, 1602 A W Grimes Blvd., Round Rock, TX

78664, 4120 IH 35 N, Georgetown, TX 78626, 900 CR 272, Leander, TX 78641, 1950 Crystal

Falls Pkwy., Leander, TX 78641, 1101 N. Industrial Blvd., Round Rock, TX 78681, 506 McNeil

Rd., Round Rock, TX 78681, 3210 Chisholm Trail Rd., Round Rock, TX 78681, 112 Roundville

Ln., Round Rock, TX 78664, 202 Central Dr. W, Georgetown, TX 78628, 3595 E. Hwy. 29,

Georgetown, TX 78626, 1402 W Welch St., Taylor, TX 76574, 3801 Oak Ridge Dr., Round Rock,

TX 78681, 1957 Red Bud Ln. #B, Round Rock, TX 78664, 6603 S Lakewood Dr., Georgetown,

TX 78633, 500 W Front, Hutto, TX 78634.




                                                     3
               Case 6:20-cv-00916 Document 1 Filed 10/02/20 Page 4 of 16




                                 COUNT ONE - INFRINGEMENT OF
                                      U.S. PATENT NO. 7,406,074

         10.    Brazos re-alleges and incorporates by reference the preceding paragraphs of this

Complaint.

         11.    On July 29, 2008, the United States Patent and Trademark Office duly and

legally issued U.S. Patent No. 7,406,074 (“the ’074 Patent”), entitled “Bundling messages in

communication networks.” A true and correct copy of the ’074 Patent is attached as Exhibit A

to this Complaint.

         12.    Brazos is the owner of all rights, title, and interest in and to the ’074 Patent,

including the right to assert all causes of action arising under the ’074 Patent and the right to

any remedies for the infringement of the ’074 Patent.

         13.    Huawei makes, uses, sells, offers for sale, imports, and/or distributes in the

United States, including within this judicial district, products such as, but not limited to,

Huawei router (including but not limited to S5730 - SI) with VRP (Versatile Routing Platform)

(collectively, the “Accused Products”).

         14.    Huawei VRP supports BGP4, an inter-Autonomous System routing protocol.

BGP-4 introduces mechanisms that allow aggregation of routes, including aggregation of AS

paths.

         15.    In the Accused Products, the ethernet switch module of Huawei’s SI series is

built on the Huawei Versatile Routing Platform and supports RFC 4271 Border Gateway

Protocol 4 & RFC 4760 Multiprotocol Extensions for BGP-4.




                                                     4
             Case 6:20-cv-00916 Document 1 Filed 10/02/20 Page 5 of 16




Source:
https://e.huawei.com/us/material/networking/campusswitch/8b86e4522a5b465cb6538212ff6a53
9a




Source: https://docshare02.docshare.tips/files/13259/132591328.pdf




Source:

https://e.huawei.com/us/material/networking/campusswitch/8b86e4522a5b465cb6538212ff6a5

39a

 16.      In the Accused Products, a BGP speaker (a first component) is a router/switch that

  uses VRP (supporting BGP 4 protocol or RFC 4271). A BGP speaker (a first component)

 advertises multiple routes (or plurality of messages) as the UPDATE message (or bundled




                                                   5
             Case 6:20-cv-00916 Document 1 Filed 10/02/20 Page 6 of 16




                                              message).




Source: https://tools.ietf.org/html/rfc4271.




Source: https://tools.ietf.org/html/rfc4271

       17.     In the Accused Products, the BGP4 protocol sends multiple routes (plurality of

messages) as a single UPDATE message (bundled message) between BGP speakers.




                                                      6
             Case 6:20-cv-00916 Document 1 Filed 10/02/20 Page 7 of 16




Source: https://tools.ietf.org/html/rfc4271.

       18.       In the Accused Products, multiple route messages (or plurality of messages) can

consist of multiple “WITHDRAWN” routes (or at least two failure notifications), e.g., routes

that are no longer available for use.




Source: https://tools.ietf.org/html/rfc4271

       19.       The Accused Products have a bundled message made of a plurality of failure

notifications.



                                                     7
             Case 6:20-cv-00916 Document 1 Filed 10/02/20 Page 8 of 16




       20.     In the Accused Products, the “UPDATE” message (or the bundled message)

includes multiple withdrawn/unfeasible routes (a plurality of failure notifications) where each

withdrawn route (each failure notification) corresponds to the failure of a different route path

(a different connection) in the communication network.




Source: https://tools.ietf.org/html/rfc4271

       21.     In the Accused Products, the BGP speaker transmits the “UPDATE” message

(or the bundled message) to its peers (or to a second component of the communication

network). The “UPDATE” message includes multiple withdrawn routes (or multiple failure

notifications), indicating that the route has been withdrawn from service.




                                                    8
             Case 6:20-cv-00916 Document 1 Filed 10/02/20 Page 9 of 16




Source: https://tools.ietf.org/html/rfc4271




Source: https://tools.ietf.org/html/rfc4271

       22.     In the Accused Products, the BGP speaker (the first component) follows

procedures defined in RFC4271 (BGP-4 standard) when generating the “UPDATE” message

(or bundled message) that is to be sent to a peer (or the second component) unless the BGP

speaker advertises its ability to send multiple paths for <AFI, SAFI> and also receives similar

reception capabilities from the peer. In case of the ability to send multiple paths, the speaker

generates route update for <AFI, SAFI>. The peer acts accordingly to process (or recover) the

“UPDATE” message (or bundled message).




                                                    9
             Case 6:20-cv-00916 Document 1 Filed 10/02/20 Page 10 of 16




Source: https://tools.ietf.org/html/rfc7911

       23.     In the Accused Products, if the exchange of capabilities is successful, then BGP

speaker will be able to process (or recover) all BGP updates properly.




Source: https://tools.ietf.org/html/rfc7911.




Source: https://tools.ietf.org/html/rfc7911




                                                   10
             Case 6:20-cv-00916 Document 1 Filed 10/02/20 Page 11 of 16




Source: https://tools.ietf.org/html/rfc4760.




Source: https://tools.ietf.org/html/rfc4760

       24.     In the Accused Products, routes (including the “WITHDRAWN” routes) that

are updated in the “UPDATE” message are stored in the Routing Information Base (RIBs) of

the BGP speaker (first component or Router). Each FIB is programmed by one or more routing

information bases (RIB). Therefore, convergence of FIBs means convergence of RIBs.




                                                 11
             Case 6:20-cv-00916 Document 1 Filed 10/02/20 Page 12 of 16




Source: https://tools.ietf.org/html/rfc4271




Source: https://networkengineering.stackexchange.com/questions/38588/rib-vs-fib-
differences#:~:text=The%20forwarding%20information%20base%20(FIB,packet%20will%20us
e%20for%20egress.&text=The%20RIB%20is%20a%20selection,or%20a%20dynamic%20routi
ng%20protocol.

       25.     In the Accused Products, the above information (RFC 7477) detailing BGP FIB

convergence/restoration is limited to IPv4 and IPv6 as defined in RFC 4271 and RFC 4760.

Both RFCs are supported by switch modules built on Huawei VRP operating system. Re-

convergence of RIBs (or restoration processing for a plurality of connections) is performed by

the BGP peer (or second component) based on RFC 7477.


                                                   12
             Case 6:20-cv-00916 Document 1 Filed 10/02/20 Page 13 of 16




Source: https://tools.ietf.org/html/rfc7747

       26.     In the Accused Products, updating a peer (the second component) about the

‘withdrawn routes’ using “UPDATE” messages is done by a BPG speaker (or the first

component) or a router that implements BGP. Therefore, both the peer and speaker are part of

a switch node in the communication network.




Source: https://tools.ietf.org/html/rfc4271

       27.     In view of preceding paragraphs, each and every element of at least claim 1 of the

’074 Patent is found in the Accused Products.

       28.     Huawei has and continues to directly infringe at least one claim of the ’074 Patent,

literally or under the doctrine of equivalents, by making, using, selling, offering for sale,


                                                    13
             Case 6:20-cv-00916 Document 1 Filed 10/02/20 Page 14 of 16




importing, and/or distributing the Accused Products in the United States, including within this

judicial district, without the authority of Brazos.

       29.     Huawei has received notice and has had actual or constructive knowledge of the

’074 Patent since at least the date of service of this Complaint.

       30.     Since at least the date of service of this Complaint, through its actions, Huawei

has actively induced product makers, distributors, retailers, and/or end users of the Accused

Products to infringe the ’074 Patent throughout the United States, including within this judicial

district, by, among other things, advertising and promoting the use of the Accused Products in

various websites, including providing and disseminating product descriptions, operating manuals,

and other instructions on how to implement and configure the Accused Products. Examples of

such advertising, promoting, and/or instructing include the documents at:

              https://e.huawei.com/us/material/networking/campusswitch/8b86e4522a5b
   465cb6538212ff6a539a

       31.     Since at least the date of service of this Complaint, through its actions, Huawei

has contributed to the infringement of the ’074 Patent by having others sell, offer for sale, or use

the Accused Products throughout the United States, including within this judicial district, with

knowledge that the Accused Products infringe the ’074 Patent. The Accused Products are

especially made or adapted for infringing the ’074 Patent and have no substantial non-infringing

use. For example, in view of the preceding paragraphs, the Accused Products contain

functionality which is material to at least one claim of the ’074 Patent.

                                         JURY DEMAND

       Brazos hereby demands a jury on all issues so triable.




                                                      14
      Case 6:20-cv-00916 Document 1 Filed 10/02/20 Page 15 of 16




                            REQUEST FOR RELIEF

WHEREFORE, Brazos respectfully requests that the Court:

(A)     Enter judgment that Huawei infringes one or more claims of the ’074 Patent literally

        and/or under the doctrine of equivalents;

(B)     Enter judgment that Huawei has induced infringement and continues to induce

        infringement of one or more claims of the ’074 Patent;

(C)     Enter judgment that Huawei has contributed to and continues to contribute to the

        infringement of one or more claims of the ’074 Patent;

(D)     Award Brazos damages, to be paid by Huawei in an amount adequate to

        compensate Brazos for such damages, together with pre-judgment and post-

        judgment interest for the infringement by Huawei of the ’074 Patent through the

        date such judgment is entered in accordance with 35 U.S.C. §284, and increase such

        award by up to three times the amount found or assessed in accordance with 35

        U.S.C. §284;

(E)     Declare   this   case    exceptional        pursuant   to   35   U.S.C.   §285;   and

(F)     Award Brazos its costs, disbursements, attorneys’ fees, and such further and

        additional relief as is deemed appropriate by this Court.




                                               15
           Case 6:20-cv-00916 Document 1 Filed 10/02/20 Page 16 of 16




Dated: October 2, 2020               Respectfully submitted,

                                     /s/ James L. Etheridge
                                     James L. Etheridge
                                     Texas State Bar No. 24059147
                                     Ryan S. Loveless
                                     Texas State Bar No. 24036997
                                     Travis L. Richins
                                     Texas State Bar No. 24061296
                                     Brett A. Mangrum
                                     Texas State Bar No. 24065671
                                     Jeffrey Huang
                                     ETHERIDGE LAW GROUP, PLLC
                                     2600 E. Southlake Blvd., Suite 120 / 324
                                     Southlake, Texas 76092
                                     Telephone: (817) 470-7249
                                     Facsimile: (817) 887-5950
                                     Jim@EtheridgeLaw.com
                                     Ryan@EtheridgeLaw.com
                                     Travis@EtheridgeLaw.com
                                     Brett@EtheridgeLaw.com
                                     JeffH@EtheridgeLaw.com

                                     COUNSEL FOR PLAINTIFF




                                           16
